BOÜRQUIN, District-Judge.
In these actions to recover upon war risk insurance policies, plaintiffs present motions . for inspection of Veterans’ Bureau records in advance of and to prepare for trial. The motions are granted.
For although in 1929 the writer denied a like motion in Dennis’ Case in reliance upon what seemed to be the greater weight of authority, and also Carpenter v. Winn, 221 U. S. 533, 31 S. Ct. 683, 55 L. Ed. 842, subsequently in Massey’s Case (D. C.) 46 F.(2d) 78, Neterer, J., held otherwise. And not only to avoid innovations in matters of practise by a visiting judge, but also persuaded that Judge Neterer’s decision clearly distinguishes the statutes involved, is logical in reasoning, sound in principle, and lays down the better and just rule, this order conforms thereto.